DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over LIM (KR 20190013398) and further in view of EUN (KR 20130017151).
	In regards to claim 1, LIM teaches a manufacturing method (see fig.10) of a spring pad (170) interposed among a spring (coil spring) used in an automobile suspension system and an upper sheet (upper housing 120) and a lower sheet (lower housing 130) for supporting the spring (fig.2,4, and 7), wherein the spring pad includes an insulator (110) getting in contact with the spring to absorb shock (paragraphs 0074-0080), and is manufactured through injection molding to be lightweight because the insulator does not need to have a steel insert for rigidity. LIM fails to teach the spring pad is manufactured through foam injection molding to be lightweight.  However, EUN teaches a method of manufacturing a more lightweight vehicle part through foam injection molding, see paragraphs 001, 10. It would have been obvious to one of ordinary skill in the art by the effective filing date would be motivated to combine LIM and EUN so as to utilize foam injection molding technique to reduce material cost, product weight, and process time (see paragraphs 0001, 0035).
	In regards to claim 2, LIM teaches wherein the spring pad (170) includes a frame (160) combined with the insulator (110) to enhance rigidity of the insulator (110) (see fig.7).
	In regards to claim 3, LIM and EUN, in combination, teach manufacturing method comprising the steps of: preparing a first molding device for injection-molding (injection molding see S100, paragraph 0090) the insulator (110); and doing foam injection molding of the insulator through the first molding device (see fig.10, LIM teaches manufacturing an insulator through injection molding, EUN teaches a first molding device for foam injection-molding). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIM (KR 20190013398) and further in view of EUN (KR 20130017151), and further in view of MIURA (US 20110217538).
	In regards to claim 5, LIM and EUN teach the insulator foam injection molding steps (LIM, S100, S110-140, and EUN paragraphs 0001,0010,0035). LIM and EUN fail to explicitly teach the steps of the form injection molding. However, MIURA teaches the insulator foam injection molding steps comprise the steps of: supplying and melting a material of the insulator to a cylinder of the first molding device (see MIURA, paragraph 0037-38,0087); supplying compressed blistering gas (foaming agent such as gas) into the cylinder; mixing the blistering gas with the melted insulator material (foaming agent dissolved therein); supplying the insulator material, with which the blistering gas (paragraph 0041) is mixed, into the mold of the first molding device (foamed within the mold); and cooling and blowing out the foam injection molded insulator (cooled and solidified thus giving a foamed molding).  Therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date of the instant application to modify LIM in view of EUN with the use of the known foam injection molding steps of the manufacturing method as taught by MIURA in order to provide a foamed molding that has an excellent feel of softness and is excellent in terms of light weight, rigidity, and impact resistance, suitably used in automobiles (paragraph 0052-0054). 

Allowable Subject Matter
Claims 4, and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for list of prior art that teach spring pads and manufacturing methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614